DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 and 4-5 are pending in the application.

Response to Arguments
Regarding claim rejections under § 103 – Applicant's arguments filed Jan. 14, 2021 have been fully considered but they are not persuasive.  Details follow.
Claim 1 is rejected under § 103 over Su, in view of Dai Feng.  (See Rejection for Claim 1 below) Claim 1 follows.
Claim 1.  A standby water source filter system, comprising
a filter device and
a water pump,
a water softening equipment, and
a reverse osmosis (RO) device,
wherein the filter device, the water softening equipment and the reverse osmosis (RO) device are sequentially connected in series,
an inlet of the filter device is connected with a standby water source, and
an outlet of the reverse osmosis (RO) device is connected with downstream water-production equipment,
wherein the filter device consists of a fiber filter, a quartz sand filter and an active carbon filter, and
wherein the fiber filter consists of a PP cotton filter and a fiber mesh filter.

Regarding Claim 1, Applicant argues that Su, in view of Dai Feng, do not disclose:
Claim 1.  A standby water source filter system, comprising . . . 
wherein the filter device consists of a fiber filter, a quartz sand filter and an active carbon filter, and
wherein the fiber filter consists of a PP cotton filter and a fiber mesh filter.

because, “Su does not even disclose a filter device,” and “Dai fails to teach the fiber filter also has a fiber mesh filter.”
These arguments are unpersuasive because, unlike Applicant is arguing, Su discloses a filter device (see Rejection for Claim 1 below), and with the addition of the fiber filter taught by Dai Feng, the Combination’s disclosed fiber filter is the fiber filter’s “PP cotton filter and fiber mesh filter,” in the form of a 
These arguments are also unpersuasive because in response to Applicant’s arguments against the references individually (first Su, then Dai Feng), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (in this case, Su, in view of Dai Feng).
These arguments are also unpersuasive because Su, in view of Dai Feng, disclose Claim 1, including the limitations under discussion.  (See Rejection for Claim 1 below)

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claim 1 recites:
Claim 1.  A standby water source filter system, comprising . . . 
wherein the filter device consists of a fiber filter, a quartz sand filter and an active carbon filter, and
wherein the fiber filter consists of a PP cotton filter and a fiber mesh filter.

The term “consists of” will be interpreted in light of the MPEP guidance shown below (see MPEP 2100.03).
When the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, there is an “exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements.” Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue “related to purified DNA molecules having promoter activity for the human involucrin gene (hINV).” Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to “a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity,” the court stated that the use of “consists” in the body of the claims did not limit the open-ended “comprising” language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase “consists” did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that “the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s].” Id. at 1256, 73 USPQ2d at 1366.).  (See MPEP 2100.03 (II))


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN-205367959-U, Jul. 6, 2016 – Bibliographic Data, Patent Publication, Machine Translation, 17 pages), in view of Dai Feng (CN-203513414-U, Apr. 2, 2014 – Bibliographic Data, Patent Publication, Machine Translation, 15 pages).  Su, in view of Dai Feng, are hereinafter known as the Combination.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 1-2 and 4-5 – Su discloses a standby water source filter system (“water treatment equipment” or “water treatment facilities,” Abstract, Figure 1, and Page 4, lines 1-3), comprising
a filter device (quartz filter 110, see Page 4, lines 8-12; and active carbon filter 120, see Page 4, lines 14-21) and
a water pump (high pressure hydraulic pump 160, Page 4, lines 33-35),
a water softening equipment (water softening device 130, see Page 4, lines 23-26), and
a reverse osmosis (RO) device (reverse osmosis unit 170, see Page 4, lines 37-39),
wherein the filter device, the water softening equipment and the reverse osmosis (RO) device are sequentially connected in series, as disclosed in Figure 1, and at Page 4, lines 41-45,
an inlet (inlet 211) of the filter device is connected with a standby water source (“water source,” see Page 4, lines 41-45), as disclosed in Figure 1 and at Page 4, lines 41-45, and
an outlet (outlet of reverse osmosis unit 170) of the reverse osmosis (RO) device (reverse osmosis unit 170) is connected with downstream water-production equipment (includes ultraviolet ray disinfector 230, see Page 5, lines 50-53),
wherein the filter device (quartz filter 110, see Page 4, lines 8-12; and active carbon filter 120, see Page 4, lines 14-21) consists of (quartz filter 110, see Page 4, lines 8-12) and an active carbon filter (active carbon filter 120, see Page 4, lines 14-21), and

Su discloses the claimed apparatus except for:
wherein the filter device consists of a fiber filter . . . 
wherein the fiber filter consists of a PP cotton filter and a fiber mesh filter.
However, Su discloses the filter device (see Su Figure 1, filter device is quartz filter 110, see Page 4, lines 8-12, and active carbon filter 120, see Page 4, lines 14-21).
Like Su, Dai Feng discloses a filter device used to filter water that includes an active carbon filter. (See Dai Feng Page 2, lines 1-14; and Abstract) (See Rejection for Claim 1 above for what Su discloses) Dai Feng further teaches the use of a “front PP (polypropylene) cotton filter element” at the “water inlet” (see Abstract), used to remove “dirt,” i.e. the fiber filter has "strong dirt holding capacity” (see Dai Feng Page 5, lines 4-9). The "front PP (polypropylene) cotton filter element" includes PP cotton for the following reasons:
Pp cotton filter, also known as melt-blown pp filter, uses non-toxic and odorless polypropylene particles, which are heated, melted, spun, drawn and shaped to form a tubular filter. If the raw material is mainly polypropylene. It can be called PP spray filter.

Not only in large quantities in water purification. It also has excellent chemical compatibility and is suitable for filtration of strong acids, alkalis and organic solvents. Strong dirt holding capacity, long service life and low cost. (See Dai Feng Page 5, lines 4-9)

One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Su filter device, with a fiber filter in the form of a “front PP (polypropylene) cotton filter element” at the “water inlet” as taught by Dai Feng (see Dai Feng Abstract), i.e.
wherein the filter device consists of a fiber filter . . . 
wherein the fiber filter consists of a PP cotton filter and a fiber mesh filter,

as taught by Dai Feng for an analogous filter device (see above paragraph), since:
 1).	Dai Feng states that the “front PP (polypropylene) cotton filter element” at the “water inlet” (see Dai Feng Abstract) has “strong dirt holding capacity” (see Dai Feng Page 5, lines 4- 9) which would be of interest to Su, in the effort to treat water (see Su Title); and
2).	Dai Feng further states that the filter material of “front PP (polypropylene) cotton filter element” at the “water inlet” (see Dai Feng Abstract) is used for the following reasons:
Pp cotton filter, also known as melt-blown pp filter, uses non-toxic and odorless polypropylene particles, which are heated, melted, spun, drawn and shaped to form a tubular filter. If the raw material is mainly polypropylene. It can be called PP spray filter.

Not only in large quantities in water purification. It also has excellent chemical compatibility and is suitable for filtration of strong acids, alkalis and organic solvents. Strong dirt holding capacity, long service life and low cost. (See Dai Feng Page 5, lines 4-9)

all of which would be of interest to Su, in the effort to treat water, while saving manufacturing costs (see Su Title and Abstract)
Additional Disclosures Include:
Claim 2 – The Combination discloses the standby water source filter system according to Claim 1,
wherein the fiber filter (the fiber filter at the inlet, as disclosed by Dai Feng, see Rejection for Claim 1), the quartz sand filter (quartz filter 110, see Page 4, lines 8-12) and the active carbon filter (active carbon filter 120, see Page 4, lines 14-21) are sequentially connected in series, as shown in Su Figure 1, and since the fiber filter, as disclosed by Dai Feng is at the Su inlet, i.e. inlet 211,
an inlet (inlet of the fiber filter at the inlet, as disclosed by Dai Feng, see rejection for Claim 1) of the fiber filter (the fiber filter at the inlet, as disclosed by Dai Feng, see Rejection for Claim 1) is connected with the standby water source since the inlet of the Combination’s fiber filter is at the Combination’s inlet (see Su Figure 1, inlet 211), and the Combination’s inlet is connected with the standby water source (i.e. “water source,” see Su Figure 1 and Page 4, lines 40-45) (See Su Figure 1), and
an outlet (outlet of active carbon filter, i.e., active carbon filter 120) of the active carbon filter (active carbon filter 120, see Page 4, lines 14-21) is connected with the water softening equipment (water softening device 130, see Page 4, lines 23-26) (See Su Figure 1).
Claim 4 – The Combination discloses the standby water source filter system according to Claim 1, wherein the water pump (high pressure hydraulic pump 160, Page 4, lines 33-35) is a high-pressure water pump, and the high-pressure water pump is connected between the water softening equipment (water softening device 130, see Page 4, lines 23-26) and the reverse osmosis (RO) device (reverse osmosis unit 170, see Page 4, lines 37-39) (See Su Figure 1).
Claim 5 – The Combination discloses the standby water source filter system according to Claim 4, further comprising an RO protection filter (accurate filter 150, see Page 4, lines 28-31), wherein the RO protection filter is connected between the water softening equipment (water softening device 130, see Page 4, lines 23-26) and the water pump (high pressure hydraulic pump 160, Page 4, lines 33-35) (See Su Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
The following references were applied in rejections to earlier versions of the claims.
A).	Rela (US-20030034292-A1, Feb. 20, 2003) – See Rela Figure 1, [0034], [0043]-[0044], [0060], [0062], [0071]-[0072], and [0078].
B).	Luo (CN-202193684-U, Apr. 18, 2012 – Bibliographic Data, Patent Publication, Machine Translation, 15 pages) – See Luo Figure 2, Page 5, lines 11-26, and Page 3, line 14, to Page 4, line 25.
C).	Jiang et al. (CN-101422664-A, May 6, 2009 – Bibliographic Data, Patent Publication, Machine Translation, 18 pages) – See Jiang et al. Description at Pages 3-4, and Claims 7-8.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        04/01/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779